
	
		I
		112th CONGRESS
		1st Session
		H. R. 1754
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Mr. Gary G. Miller of
			 California (for himself and Mr.
			 Sherman) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To permanently increase the conforming loan limits for
		  the Federal Home Loan Mortgage Corporation and the Federal National Mortgage
		  Association and the FHA maximum mortgage amount limitations.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving Equal Access to Mortgage
			 Finance Programs Act.
		2.Permanent
			 conforming loan limit increase for Freddie Mac and Fannie Mae
			(a)Freddie
			 Mac
				(1)IncreaseParagraph
			 (2) of section 305(a) of the Federal Home Loan Mortgage Corporation Act (12
			 U.S.C. 1454(a)(2)) is amended—
					(A)by inserting
			 (A) after (2);
					(B)in the first
			 sentence, by redesignating clauses (A) through (C) as clauses (i) through
			 (iii), respectively;
					(C)in the second
			 sentence, by striking clause (A) and inserting clause
			 (i); and
					(D)in the last
			 sentence—
						(i)by
			 striking 115 percent each place such term appears and inserting
			 125 percent; and
						(ii)by
			 striking 150 percent and inserting 175
			 percent.
						(2)Discretionary
			 authority to limit decreasesParagraph (2) of section 305(a) of the
			 Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)(2)), as amended
			 by paragraph (1), is further amended by adding at the end the following new
			 subparagraph:
					
						(B)Notwithstanding the calculation of the
				limitation on the maximum original principal obligation of a mortgage that may
				be purchased by the Corporation for an area pursuant to the last sentence of
				subparagraph (A), if any recalculation of the local median home price for any
				area would otherwise result in a decrease in the maximum original principal
				limitation for any size residence in any such area, the Director of the Federal
				Housing Finance Agency may prevent or limit a decrease in such limitation from
				taking place for any such area. In taking such action, the Director shall
				consider such factors as market dislocations caused by a decrease in such
				limitation, the extent of the median home price decline, and the causes for
				such reduction in median home
				price.
						.
				(b)Fannie
			 Mae
				(1)IncreaseParagraph
			 (2) of section 302(b) of the Federal National Mortgage Association Charter Act
			 (12 U.S.C. 1717(b)(2)) is amended—
					(A)by inserting
			 (A) after (2);
					(B)in the second sentence, by redesignating
			 clauses (A) through (C) as clauses (i) through (iii), respectively;
					(C)in the third
			 sentence, by striking clause (A) and inserting clause
			 (i); and
					(D)in the last
			 sentence—
						(i)by
			 striking 115 percent each place such term appears and inserting
			 125 percent; and
						(ii)by
			 striking 150 percent and inserting 175
			 percent.
						(2)Discretionary
			 authority to limit decreasesParagraph (2) of section 302(b) of the
			 Federal National Mortgage Association Charter Act (12 U.S.C. 1717(b)(2)), as
			 amended by paragraph (1), is further amended by adding at the end the following
			 new subparagraph:
					
						(B)Notwithstanding the calculation of the
				limitation on the maximum original principal obligation of a mortgage that may
				be purchased by the corporation for an area pursuant to the last sentence of
				subparagraph (A), if any recalculation of the local median home price for any
				area would otherwise result in a decrease in the maximum original principal
				limitation for any size residence in any such area, the Director of the Federal
				Housing Finance Agency may prevent or limit a decrease in such limitation from
				taking place for any such area.  In taking such action, the Director shall
				consider such factors as market dislocations caused by a decrease in such
				limitation, the extent of the median home price decline, and the causes for
				such reduction in median home
				price.
						.
				3.Permanent loan
			 limit increase for FHA
			(a)IncreaseSubparagraph (A) of section 203(b)(2) of
			 the National Housing Act (12 U.S.C. 1709(b)(2)(A)) is amended—
				(1)in clause (i) by
			 striking 115 percent and inserting 125 percent;
			 and
				(2)in clause (ii) by
			 striking 150 percent and inserting 175
			 percent.
				(b)Discretionary
			 authority To limit decreasesSubparagraph (A) of section 203(b)(2) of
			 the National Housing Act (12 U.S.C. 1709(b)(2)(A)) is amended by inserting
			 after ; and at the end the following: except that
			 notwithstanding the calculation of the maximum dollar amount limitation for any
			 area pursuant to clause (i) of this subparagraph, if any recalculation of the
			 local median home price for any area would otherwise result in a decrease in
			 the maximum dollar amount limitation for any size residence in any such area,
			 the Secretary, considering such factors as market dislocations caused by a
			 decrease in such dollar amount limitation, the extent of the median home price
			 decline, and the causes for such reduction in median home price, may prevent or
			 limit a decrease in such dollar amount limitation from taking place for any
			 such area; and.
			4.Existing loan
			 limitsThis Act may not be
			 construed to affect the loan limits for the Federal Home Loan Mortgage
			 Corporation or the Federal National Mortgage Association in effect under
			 section 146 of the Continuing Appropriations Act, 2011 (Public Law 111–242; 124
			 Stat. 2615) or the FHA mortgage amount limitations in effect under section 145
			 of such Act.
		5.Effective
			 DateThe amendments made by
			 this Act shall take effect on October 1, 2011.
		
